Citation Nr: 9903733	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-30 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 7, 
1996, for grant of service connection for prostate cancer.

2.  Entitlement to an effective date earlier than November 7, 
1996, for grant of special monthly compensation (SMC) for the 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to November 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran has raised issues of entitlement to reimbursement 
of certain medical expenses.  The record further reflects 
that the regional office (RO) has advised the veteran that it 
was necessary for him to raise this issue in the form of a 
claim with the appropriate Department of Veterans Affairs 
(VA) medical facility, and there is no information as to the 
status of any such claim or whether any such claim was ever 
filed.  Consequently, the Board finds that this matter is not 
a proper subject for current appellate consideration.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
prostate cancer was received by the RO on October 31, 1993, 
and denied by a rating decision in May 1994.  The veteran did 
not appeal the May 1994 decision.

2.  The veteran filed an application to reopen his claim for 
service connection for prostate cancer as secondary to Agent 
Orange exposure in October 1996.

3.  The regulation 38 C.F.R. § 3.309(e) was amended effective 
November 7, 1996 to add prostate cancer to the list of 
diseases that would be accorded the rebuttable presumption of 
service connection based upon presumed exposure to herbicide 
agents in Vietnam, in accordance with the provisions of 38 
C.F.R. § 3.307(d).

4.  Service connection for prostate cancer was granted in a 
rating decision dated in June 1997, with a 20 percent 
disabling evaluation assigned effective from November 7, 
1996.

5.  Service connection for SMC benefits for the loss of use 
of a creative organ was granted in June 1997, effective from 
November 7, 1996.


CONCLUSIONS OF LAW

1.  An effective date for an award of service connection for 
prostate cancer prior to November 7, 1996 is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.114, 3.307, 
3.309. 3.400 (1998).

2.  The criteria for an effective date, prior to November 7, 
1996, for SMC for the loss of use of a creative organ have 
not been met. 38 U.S.C.A. §§ 1114, 5107, 5110 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.105, 3.350(a), 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if claim 
is received within 1 year after separation from service; 
otherwise, the effective date is the date of the receipt of 
claim, or the date that the entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(b)(2)(i).

However, where pension, compensation, or dependency and 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. § 
3.114(a); see also 38 U.S.C.A. § 5110(g).  If a claimant 
requests review of his claim within one year from the 
effective date of a liberalizing regulation, benefits may be 
authorized from the effective date of the liberalizing 
provisions.  38 C.F.R. § 3.114(a)(1) (1998).

The Board initially points out that 38 C.F.R. § 3.114 was 
amended by 62 Fed. Reg. 17706, effective April 11, 1997.  The 
language of the regulation was changed in order to conform to 
the ruling in McCay v. Brown, 9 Vet. App. 183 (1996).  In 
McCay, the United States Court of Veterans Appeals (Court) 
held that the previous language of 38 C.F.R. § 3.114 would 
result in unequal treatment of claimants if the law had a 
retroactive effective date.  The applicable regulation in the 
present case is 38 C.F.R. § 3.309(e), which was amended, 
effective November 7, 1996, to add prostate cancer to the 
list of diseases that are accorded the rebuttable presumption 
of service connection based upon presumed exposure to 
herbicide agents in Vietnam, in accordance with the 
provisions of 38 C.F.R. § 3.307(d).  See 61 Fed. Reg. 57, 
586-57, 589 (1996).  It was enacted without a retroactive 
effective date.  Therefore, the changes to 38 C.F.R. § 3.114 
do not affect the veteran's present claims.

In February 1991, the Agent Orange Act of 1991 was enacted 
adding 38 U.S.C.A. § 1116, establishing a process for the 
possible establishment of presumption of service connection 
to assist veterans with service in the Republic of Vietnam 
who later developed diseases determined to be associated with 
exposure to herbicide agents.  Effective November 7, 1996, 38 
C.F.R. § 3.309(e) was amended to add prostate cancer as a 
presumed service-connected condition manifested anytime after 
service, based on exposure to herbicides containing dioxin, 
subject to the requirements of 38 C.F.R. § 3.307(a)(6) and 
(d).  38 C.F.R. § 3.309(e)(1996).

Special monthly compensation is payable for each anatomical 
loss or loss of use of one hand, one foot, both buttocks, one 
or more creative organs, blindness of one eye having only 
light perception, deafness of both ears, having absence of 
air and bone conduction, or complete organic aphonia with 
constant inability to communicate by speech, pursuant to 
38 U.S.C.A. § 1114(k) (West 1991 & Supp. 1998).

The veteran's original claim of entitlement to service 
connection for prostate cancer was received by the RO on 
October 31, 1993.  The claim did not mention Agent Orange 
exposure and did not specifically relate the veteran's 
prostate cancer to Agent Orange exposure.  Private medical 
records for the period of 1990 to 1993 demonstrate that the 
veteran began to experience elevated prostate-specific 
antigen (PSA) levels during this period, and that this led to 
a diagnosis of carcinoma of the prostate.  A May 1994 rating 
decision denied service connection for this disability and 
the veteran did not appeal this decision.  

Thereafter, the veteran filed a claim to reopen his claim for 
service connection for prostate cancer as secondary to Agent 
Orange exposure in October 1996.  An attached hospital 
discharge summary documented that the veteran had undergone a 
bilateral pelvic lymph node resection and radical 
prostatectomy in November 1993.  The discharge diagnosis was 
adenocarcinoma of the prostate.  In a rating decision in June 
1997 decision, the RO granted service connection for prostate 
cancer and assigned a 20 percent rating, effective from 
November 7, 1996.  The RO also granted service connection for 
the loss of a creative organ and SMC benefits were assigned 
under 38 C.F.R. § 3.350(a), effective November 7, 1996.  In 
his July 1997 notice of disagreement, the veteran disagreed 
with the RO's assignment of the effective date of November 7, 
1996 for prostate cancer and for anatomical loss of a 
creative organ, asserting that the effective date should be 
the original claim date in October 1993.  

At the veteran's personal hearing which was conducted at the 
RO in February 1998, the veteran and his spouse were advised 
as to the applicable law and testified primarily concerning 
issues which had not been developed for appellate review.  
The RO issued a supplemental statement of the case as to 
these issues in February 1998. 


II.  Analysis

Under 38 U.S.C.A. § 5110 (g) and 38 C.F.R. § 3.114(a), an 
effective date for compensation awarded pursuant to a 
liberalizing law may not be earlier than the effective date 
of the act or administrative issue.  Here, the claim was 
received prior to the effective date of the liberalizing 
regulation and service connection for prostate cancer was 
based upon Vietnam era service.  There was no other plausible 
basis for service connection given that the record did not 
show prostate cancer until many years after service.  There 
is no provision for retroactive application of the 
liberalizing change.

The loss of use of a creative organ was found by the RO to be 
associated with the veteran's prostate cancer.  Thus, the 
effective date of the  grant of service connection for the 
loss of use of a creative organ can not be earlier than the 
effective date of the grant of service connection for 
prostate cancer.  Although it may be argued that the loss of 
use of a creative organ was also present before the veteran's 
prostate surgery in November 1993, there was no legal basis 
to grant award of special monthly compensation at that time 
as there was no legal or factual  basis to grant service 
connection for prostate cancer at the time of the 1993 claim.

The claims in this matter were granted under the liberalized 
regulation that recognized a positive association between 
prostate cancer and herbicide exposure during service in 
Vietnam during the Vietnam era.  The effective date of the 
regulation was November 7, 1996, and under the applicable 
regulations there is no basis for an earlier effective date 
for service connection.  See 61 Fed. Reg. 57589, November 7, 
1996, amending 38 C.F.R. § 3.309(e) adding prostate cancer.  
The Board further notes that the appellant did not allege any 
connection between his prostate cancer and exposure to Agent 
Orange in his original October 1993 application for VA 
compensation benefits, and the RO's May 1994 denial of his 
claim did not rely on a lack of evidence of a relationship 
between prostate cancer and Agent Orange exposure during his 
Vietnam service.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the Board finds that 
there is no basis upon which to grant an effective date prior 
to November 7, 1996 for service connection for prostate 
cancer and SMC for the loss of use of a creative organ.  The 
veteran's claims are legally insufficient and must be denied. 


ORDER

An effective date prior to November 7, 1996 for service 
connection for prostate cancer is denied.

An effective date prior to November 7, 1996 for service 
connection for SMC for the loss of a creative organ is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

